Citation Nr: 0318703	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for a VA 
orthopedic examination to assess the 
etiology of the veteran's left knee 
arthritis.  The examiner must review 
the claims folder prior to the 
examination.  Prior to conducting 
the examination the examiner should 
note the following summary of the 
veteran's history:

The veteran was involved in a June 
1990 accident when a 155 millimeter 
Howitzer fired accidentally.  The 
veteran now alleges that left knee 
arthritis is related to this 
accident.  

Immediately following the accident, 
while receiving treatment for other 
documented injuries, the veteran did 
not report any left knee injury.  He 
did complain of injury to the head 
and torso when struck by the recoil 
of the weapon.  He was treated for 
facial lacerations and chest wall 
contusions related to the accident.  
No medical record noted a left knee 
injury.  

Within days of the accident, the 
veteran signed a statement 
indicating that after they loaded 
the round and powder, inserted 
primer and were ready to fire, he 
slid the firing mechanism into 
position, however, the weapon fired 
prematurely, causing his injuries.  

Within two months of the accident, 
statements were taken from two 
fellow soldiers who witnessed the 
accident.  The first reported that 
he was right behind the veteran when 
he loaded the round, put in the 
powder, closed the breach, and put 
in the primer.  At that time this 
reporting soldier saw the veteran 
squatting behind the weapon's 
breach.  However, the next thing 
this reporting soldier knew, the 
weapon had fired and the veteran had 
fallen.  

A second soldier reported that he 
was stringing out the soft lanyard 
and was attempting to take out some 
lanyard knots and loops when the 
weapon fired.  At that point, "the 
next thing I knew [the veteran had] 
fallen out of the Howister (sic)."  
In support of his claim, the veteran 
submitted a second June 1999 
statement by this soldier who 
stated, in pertinent part, "After 
the explosion occurred I saw Arnold 
hanging from the rear hatch of our 
155 Howitzer.  His left leg was 
twisted upon the doorway, while his 
torso was partly on the ground."

At a January 1991 service medical 
examination the veteran's lower 
extremities were normal.  In a 
report of medical history prepared 
that month the veteran did not 
report any left knee trouble.  

Post service private treatment 
records from February and March 1992 
include a diagnosis of degenerative 
joint disease of the left knee based 
on February 1992 X-rays.  The 
veteran was issued crutches in March 
1992.  

When the veteran submitted a January 
1996 claim for service connection 
for various disorders which he 
related to the June 1990 Howitzer 
accident he did not complain of a 
left knee disorder.  

At a March 1999 hearing the veteran 
conceded that he did not complain of 
any knee disability to any medical 
personnel following the June 1990 
accident.  He further did not recall 
any treatment for his left knee when 
he was hospitalized following the 
accident.  He nonetheless testified 
that he had injured his whole body 
during that accident, and that a 
left knee injury had gradually grown 
worse since.  At a June 2002 Travel 
Board hearing the veteran contended 
that he was on crutches from June 
until August 1990.  However, a 
prescription for crutches submitted 
by the veteran in support of his 
claim is dated in March 1992, not in 
1990.  

Based on the foregoing 
information, a review of the 
entire claims folder, and an 
examination of the veteran, the 
examiner must opine whether it 
is at least as likely as not 
that any left knee arthritis is 
causally related to the June 
1990 howitzer accident?

2.  After the development 
requested above has been 
completed to the extent 
possible, the RO should again 
review the record.  If any 
benefit sought on appeal 
remains denied, the appellant 
and representative, if any, 
should be furnished a 
supplemental statement of the 
case and given the opportunity 
to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





